Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US PGPub 2016/0059153 A1).
	With respect to claim 1, Smith teaches a sand separator which includes a device with a mixed fluid inlet, first outlet (for liquid overflow) and second outlet (for solids-laden underflow) i.e. of a conventional vortex separator or the like, and a tank (i.e. the lower portion of a container – though strictly separate chambers are also contemplated [0071]) to receive the underflow from the second outlet [Abs, Fig. 3].  The tank further includes a solids-level sensor extending through the tank and positioned above the bottom of the tank, which may be a vibratory sensor to determine properties of 

    PNG
    media_image1.png
    758
    582
    media_image1.png
    Greyscale

	With respect to claim 2, the system taught by Smith is described in a manner consistent with a cyclonic separator [0071, Fig. 3] and is positioned within the tank (i.e. the housing forms the tank).
	With respect to claim 4, as above Smith teaches a vibratory sensor that may operate at a resonant frequency which changes based on the surrounding material [0008, 0018].
	With respect to claim 5, the claimed behavior is the intended behavior of the device taught by Smith [0071] as best understood.  Regardless, the specific claimed behavior may be drawn to the 
	With respect to claims 6 and 7, Smith teaches employing a sand-separator system and solids-level sensor consistent with the claim requirements, and further teaches that the system may trigger drainage of the sane when it is indicated that the sand level has reached the level of the sensor (or any desired level based on the measurement; the sensor is preferably placed at the maximum desired solids level) [0020, 0082, 0084].
	With respect to claim 10, as above Smith teaches employing a sand-separator system and solids-level sensor consistent with the claim requirements, and further teaches that the system may trigger drainage of the sane when it is indicated that the sand level has reached the level of the sensor (or any desired level based on the measurement; the sensor is preferably placed at the maximum desired solids level) [0020, 0082, 0084].
	With respect to claim 11, as above the system directs fluid consistent with the claim (as a conventional centrifugal sand-separator) and the sensor may detect the interface of settling solids compared to the mixed fluid.
	With respect to claim 12, as above the system may include a vibratory sensor extending through the wall of the tank [Fig. 3].
	With respect to claim 13, the tank may be emptied through the use of suitable controller signals from the sensor to trigger a valve [0082, 0084] based on predetermined threshold levels.
	With respect to claim 18, the system may separate solid sand from injection fluid i.e. at least containing water [0004].

Claims 1-7, 10-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malone et al (WO 2019/241326 A1), with evidence from Rheonics SRV (SRV Wide Viscosity Range Inline Process Viscometer) and/or Rheonics DVP (Ultra High Accuracy Simultaneous Density and Viscosity Metering).
	Malone is understood to qualify as prior art under 102(a)(2) as a WIPO publication which designates the US, and which has an earliest priority date of 6/14/2018 by way of a US provisional filing.
	With respect to claim 1, Malone teaches a sand separator consistent with the claimed invention i.e. providing a mixed fluid inlet, liquid outlet in the overflow, and solids outlet in the underflow [Abs, Fig. 8A] which includes a sensor (154) extending through the solids collection tank wall [Fig. 11] which may measure the viscosity for the sake of indicating solids level in the collection tank [Abs].
	

    PNG
    media_image2.png
    473
    565
    media_image2.png
    Greyscale

With respect to claim 2, Malone teaches a cylonic separator [pg. 13 lines 19-20] positioned within the solids collection tank [Fig. 8A].
	With respect to claim 3, Malone teaches that the vessel is constructed to ASME standards and adapted to necessary conditions, but that extreme pressures of up to 10 ksi (i.e. 10,000 psi) may be required as the design pressure [pg. 14 lines 7-13].
	With respect to claim 4, Malone teaches that commercially available viscometers e.g. from Rheonics may be employed, which are understood to work under the claimed principals (see Rheonics SRV and/or Rheonics DVP, “Operating Principal” sections).
With respect to claim 5, the claimed behavior is the intended behavior of the device taught by Malone as best understood [pg. 13 lines 19-25].  Regardless, the specific claimed behavior may be drawn to the intended use of the device, because it would depend on specific operational parameters such as feed pressure/flowrate/velocity, feed contents (density and the like), etc.
	With respect to claims 6 and 7, Malone teaches operating as claimed and further, detecting the solids level for the purpose of causing the tank to be emptied at an appropriate time [pg. 11 lines 11-14].
	With respect to claim 10, Malone teaches operating as claimed and further, detecting the solids level for the purpose of causing the tank to be emptied at an appropriate time [pg. 11 lines 11-14].
	With respect to claim 11, Malone teaches that the sand settles and accumulates in the lower vessel [pg. 13 lines 19-25].
	With respect to claim 12, as above Malone teaches using commercially available sensors which are understood to represent vibratory sensors consistent with the claim requirements.
	With respect to claim 13, as above Malone teaches a controller which sends a signal to an outlet nozzle to dump the sand when the level sensor indicates the appropriate level of accumulation [pg.s 11 lines 11-15].  The level sensor may be positioned at the desired maximum sand level [pg. 15 lines 26-28].
With respect to claim 18, the system is a sand separator employed in e.g. fracking operations, designed to separate sand from streams primarily containing water along with some hydrocarbons and other solids [pg. 1 lines 9-26].
	With respect to claim 19, as above Malone teaches substantially the claimed system, including a suitable cyclonic sand separator, sand collection tank which may be designed to withstand greater than 5000 psi e.g. up to 10000 psi, first solids-level sensor which may be any of various commercially available vibratory viscometers, and a controller which controls the system to automatically empty the collected sand when it reaches the desired maximum level.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Gamarra et al (US PGPub 2020/0116004 A1 – Also available as WO 2020/076524 A1) or Schmigel et al (US PGPub 2004/0020860 A1).
With respect to claim 3, Smith teaches as above, but is silent to the pressure containment capabilities of the taught sand collection vessel.
However, designing the system to provide sufficient pressure containment would have been an obvious engineering choice for one of ordinary skill in the art.  See e.g. Schmigel, which teaches solid separation systems [Abs] including e.g. centrifugal separators [0016] which may be designed to operate at wellhead pressure in drilling operations [0004, 0016, 0027].  It would have been obvious to one of ordinary skill in the art to modify Smith’s taught system to optimize the pressure limits of the vessel to allow it to operate on wellhead flows, as in Schmigel.
See also Gamarra, which teaches similar sand separator structures [Abs] and teaches that wellhead desanders may be employed in the art at very high pressure standards, requiring 5000-15000 psi rating.  As such, modifying the system of Smith to achieve at least 5000 psi would have been obvious to allow for use as a wellhead desander, as in Gamarra.
With respect to claim 19, as above Smith teaches substantially the claimed system, including a suitable cyclonic sand separator, sand collection tank, first solids-level sensor which may be vibratory viscometers, and a controller which controls the system to automatically empty the collected sand when it reaches the desired maximum level.  As above, it would have been obvious to one of ordinary skill in the art to modify the system to include a high pressure rating to allow for wellhead operations.
Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Schmigel et al.
With respect to claim 8, Smith teaches as above but is silent to a second viscosity sensor positioned lower than the first.
However, Schmigel teaches a solids separation system [Abs] and teaches providing two vertically spaced solids level sensors, such that an upper sensor may be used to indicate a maximum filling level, and a lower sensor may be used to indicate a minimum filling level, such that emptying of the solids may be started and stopped based on detected levels; in particular, the lower sensor allows for shutoff of drainage at a time prior to emptying, thereby ensuring that liquid or gases might pass through the solids outlet [0022].
It would have been obvious to one of ordinary skill in the art to modify Smith’s taught system to include a second, lower sensor to provide a more accurate measurement of the level of solids when it is not full, thereby allowing for direct sensing of e.g. a shutoff point to prevent outflow of liquid or the like from the bottom.
With respect to claim 15, Smith teaches as above but is silent to the specific elevation of the sensor in the tank.  However, Smith does teach that the height is chosen to be the maximum desired level, and that if solids rise too far, the separator may clog and be rendered inoperable [0079].  Similarly, Schmigel teaches positioning an upper sensor (setting a maximum filling height) as a tradeoff between 
In view of this, it would have been obvious to one of ordinary skill in the art to optimize the height of the first sensor in Smith’s taught system, and the claimed values would have been obvious over such optimization.
With respect to claims 16 and 17, see the rejection of claim 8 above; providing a second, lower sensor, and filling when such a sensor indicates solids, would have been obvious e.g. to provide an accurate lower level indication and further to prevent draining of liquids or the like through the solids outlet.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Song et al (US PGPub 2017/0198536 A1)
Smith teaches as above but is silent to a second viscosity sensor positioned at the same height as the first.
However, Song teaches drilling operation measurements [Abs] and teaches that the system may be designed to fuse measurements from a variety of sensors, and that it may employ redundant sensors e.g. multiple sensors measuring viscosity, then fuse their readings together to provide a more accurate overall measurement [0016].
It would have been obvious to one of ordinary skill in the art to provide multiple sensors at the same height in Smith’s taught system to provide redundancy and, as in Song, to allow for fusing of their measurements to provide overall a more accurate viscosity measurement.  Further see MPEP 2144.04 VI.B; duplication of parts is broadly obvious to those of ordinary skill in the art.
Regarding the specific positioning of the sensors, providing them at the same height would have been obvious when employing them for redundancy i.e. to provide nominally the same measurement .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Suppiah et al (US PGPub 2012/0160103 A1).
	Smith teaches as above but is silent to generating an alarm when full to alert a user.
	However, Suppiah teaches a system which may include a sand separator and teaches that, when sand collection occurs, a transmitter may monitor sand level and may annunciate the status [0084] or, alternatively, provide automated operation.
	It would have been obvious to one of ordinary skill in the art to modify Smith’s taught system to include an alarm or the like indicating a full status, as in Suppiah, to allow for manual operation as an alternative to automation when desired.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Schmigel et al, or Smith et al in view of Gamarra et al, further in view of Schmigel et al.
See the rejections of claims 8 and 19 above; Smith teaches as above but is silent to a second viscosity sensor positioned lower than the first.
However, Schmigel teaches a solids separation system [Abs] and teaches providing two vertically spaced solids level sensors, such that an upper sensor may be used to indicate a maximum filling level, and a lower sensor may be used to indicate a minimum filling level, such that emptying of the solids may be started and stopped based on detected levels; in particular, the lower sensor allows for shutoff of drainage at a time prior to emptying, thereby ensuring that liquid or gases might pass through the solids outlet [0022].
It would have been obvious to one of ordinary skill in the art to modify Smith’s taught system to include a second, lower sensor to provide a more accurate measurement of the level of solids when it is .



Claims 8, 15-17, and 20  rejected under 35 U.S.C. 103 as being unpatentable over Malone et al in view of Schmigel et al.
With respect to claims 8 and 20, Malone teaches as above but is silent to a second viscosity sensor positioned lower than the first.
However, Schmigel teaches a solids separation system [Abs] and teaches providing two vertically spaced solids level sensors, such that an upper sensor may be used to indicate a maximum filling level, and a lower sensor may be used to indicate a minimum filling level, such that emptying of the solids may be started and stopped based on detected levels; in particular, the lower sensor allows for shutoff of drainage at a time prior to emptying, thereby ensuring that liquid or gases might pass through the solids outlet [0022].
It would have been obvious to one of ordinary skill in the art to modify Malone’s taught system to include a second, lower sensor to provide a more accurate measurement of the level of solids when it is not full, thereby allowing for direct sensing of e.g. a shutoff point to prevent outflow of liquid or the like from the bottom.
With respect to claim 15, Maole teaches as above but is silent to the specific elevation of the sensor in the tank.  However, Malone does teach that the height is chosen to be the maximum desired level, and that this may be based on various design considerations such as desired amount of sand accumulation, risk of sand plugging or cementing aspects of the outlet to prevent discharge, the shape of the cyclone structure, etc. [pg. 13 lines 29-35].  Similarly, Schmigel teaches positioning an upper 
In view of this, it would have been obvious to one of ordinary skill in the art to optimize the height of the first sensor in Malone’s taught system, and the claimed values would have been obvious over such optimization.
With respect to claims 16 and 17, see the rejection of claims 8 and 20 above; providing a second, lower sensor, and filling when such a sensor indicates solids, would have been obvious e.g. to provide an accurate lower level indication and further to prevent draining of liquids or the like through the solids outlet.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malone et al in view of Song et al.
Malone teaches as above but is silent to a second viscosity sensor positioned at the same height as the first.
However, Song teaches drilling operation measurements [Abs] and teaches that the system may be designed to fuse measurements from a variety of sensors, and that it may employ redundant sensors e.g. multiple sensors measuring viscosity, then fuse their readings together to provide a more accurate overall measurement [0016].
It would have been obvious to one of ordinary skill in the art to provide multiple sensors at the same height in Malone’s taught system to provide redundancy and, as in Song, to allow for fusing of their measurements to provide overall a more accurate viscosity measurement.  Further see MPEP 2144.04 VI.B; duplication of parts is broadly obvious to those of ordinary skill in the art.
Regarding the specific positioning of the sensors, providing them at the same height would have been obvious when employing them for redundancy i.e. to provide nominally the same measurement .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Malone et al in view of Suppiah et al.
	Malone teaches as above but is silent to generating an alarm when full to alert a user.
	However, Suppiah teaches a system which may include a sand separator and teaches that, when sand collection occurs, a transmitter may monitor sand level and may annunciate the status [0084] or, alternatively, provide automated operation.
	It would have been obvious to one of ordinary skill in the art to modify Malone’s taught system to include an alarm or the like indicating a full status, as in Suppiah, to allow for manual operation as an alternative to automation when desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY R SPIES/Primary Examiner, Art Unit 1777